WILL    wIL.soN
ATTONNEYOENERAE
                                  September 21, 1961


    Honorable Robert S. Calvert
    Comptroller of Public Accounts
    Capitol Station
    Austin 11, Texas
                                       Opinion No. ww-1152
                                       Re:   Construction of riders in
                                             the General Appropriation
                                             Bill providing for longev-
                                             ity pay to hourly employees
    Dear Mr. Calvert:                        of the Highway Department.
                Your request for an opinion reads in part as follows:
                    "Senate Bill No. 1, Acts of the 57th
                Legislature, First Called Session, Article
                III provides for longevity pay to hourly
                employees of the Highway Department. This
                provision is found on page III-95 of the
                above Act which is the biennium appropria-
                tion bill.
                    "Due to the above provisions the follow-
                ing questions have arisen:
                    "1. Is there pre-existing law for this
                appropriation?
                    "2. Would payment of this longevity
                violate any provision of the Texas Consti-
                tution?"
                The rider referred to in your request provides as
    follows :
                    "It is expressly provided that out of
                item 11 above the State Highway Department
                may pay longevity to hourly employees of the
                Department whose service to the Department
                has not been interrupted by periods of more
                than six months. The amounts which may be
                paid to each individual employee shall be
                                                                -a   .




Honorable Robert S. Calvert, page 2.   (WW-1152)


         based on the total length of service within
         the Department, according to the following
         schedule:
             "5   years                $ 5   per   month
             10   years                 10   per   month
             15   years                 15   per   month
             20   years                 20   per   month"
         Section 4.3of Article III of the Constitution of
Texas provides as follows:
             "The Legislature shall provide by law for
         the comp'Jnsationof all officers, servants,
         agents and public contractors, not provided
         for in this Constitution, but shall not grant
         extra compensation to any officer, agent, ser-
         vant, or pub1.i.c
                         contractors, after such public
         service shall have been performed or contract
         entered into, for the performance of the same;
         nor grant, by appropriation or otherwise, any
         amount of money out of the Treasury of the
         State, to any individual, on a claim, real or
         pretended, when the same shall not have been
         provided for by pre-existing law; nor employ
         anyone in the name of the Sf;ate,unless auth-
         orized by pre-existing law.
         The applicable provision of Section 51, Article III,
Constitution of Texas, p:rovidesas follows:
             "The Legislature shall have no power to
         make any grant or authorize the making of any
         grant of public moneys to any individual, asso-
         ciation of individuals, municipal or other
         corporations whatsoever; . . .'
         Section 6 of Article XVI of the Constitution of the
State of Texaa provides as follows:
             "No appropriation for private or indivi-
         dual purposes shall be made. A regular state-
         ment, under oath, and an account of the receipts
         and expenditures of all public money shall be
         published annually, in such manner a3 shall be
         prescribed by law."
Honorable Robert S. Calvert, page 3.   (WW-1152)


         In the rider to the General Appropriation Bill the Legis-
lature has prescribed four classifications of employees compen-
sated on an hourly basis rather than calling for additional compen-
sation for services already performed. In other words it is our
opinion that the Legislature has chosen to determine the classi-
fication in which such employees should be placed shall be on the
basis of prior experience. You are, therefore, advised, in answer
to your first question, that Chapter 1, Title 1.16of the Revised
Civil Statutes of Texas, 1925, as amended, creating the Highway
Department, constitutes the pre-existing law for the above quoted
rider.
         In answer to question No. 2, ou are advised that this
rider is not in violation of Section 4t or Section 51 of Article
III of the Constitution of Texas nor Section 6 of Article XVI of
the Constitution of Texas nor any other provision of the Consti-
tution of Texas for the reason that it is an appropriation for
the payment of compensation for services currently rendered the
State of Texas by employees of the State.
                           SUMMARY
            A rider in the General Appropriation Bill
            prescribing a schedule of increased compen-
            sation based on years experience is consti-
            tutional since the Legislature has the
            authority to use this method of classifying
            employees.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas

JR:ds:zt
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Henry Braswell
Joe McMaster
H. Grady Chandler
W.R. Scruggs
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.